Citation Nr: 1535721	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  93-15 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for service-connected neurodermatitis disseminata for the period subsequent to August 30, 2002.  

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease.  

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to January 1963.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO).  

In a January 1999 decision, the Board denied the Veteran's claim for an evaluation in excess of 50 percent for service-connected neurodermatitis disseminata and remanded the claims of entitlement to an increased evaluation for lymphedema of the right lower extremity and TDIU back to the RO.  However, the denial of entitlement to an evaluation in excess of 50 percent for service-connected neurodermatitis disseminata was vacated by the United States Court of Appeals for Veterans Claims (Court) in November 2000 and was the subject of a Board remand in November 2000.

The evaluation for this disorder was increased to 60 percent, effective August 30, 2002, in a December 2003 rating decision.  In the same decision the RO granted entitlement to service connection for fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease and assigned an initial evaluation of 10 percent disabling, effective December 28, 1987.

In February 2005 the Board denied entitlement to an evaluation in excess of 50 percent for neurodermatitis disseminata for the period prior to August 30, 2002; entitlement to an evaluation in excess of 60 percent for neurodermatitis disseminata for the period beginning August 30, 2002; and entitlement to an initial evaluation in excess of 10 percent for a fascial defect and anterior medial scar of the right lower extremity, with degenerative joint disease.  The Board also remanded the issue of entitlement to a TDIU.  In July 2006 the Court granted a Joint Motion for Partial Remand vacating the Board's decision regarding these issues and remanded for additional consideration.

In March 2007 and October 2010, the Board remanded the issues of entitlement to a disability rating in excess of 50 percent for neurodermatitis disseminata for the period prior to August 30, 2002, entitlement to a disability rating in excess of 60 percent for neurodermatitis disseminata for the period subsequent to August 30, 2002, and entitlement to an initial disability rating in excess of 10 percent for a fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease, for additional development.

In a March 2012 decision, the Board denied the claim for a disability rating in excess of 50 percent for neurodermatitis disseminata prior to August 30, 2002, denied the claim for a disability rating in excess of 60 percent for neurodermatitis disseminata from August 30, 2002, granted a disability rating of 20 percent for primary open angle glaucoma, and denied a claim for a disability rating in excess of 10 percent for fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease.  The Veteran appealed the decision to the Court.

In an October 2012 Order, the Court granted the parties Joint Motion for Remand, partially vacated the Board's March 2012 decision, and remanded the matters of entitlement to a disability rating in excess of 60 percent for neurodermatitis disseminata for the period subsequent to August 30, 2002 and entitlement to an initial disability rating in excess of 10 percent for a fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease to the Board for action consistent with the Joint Motion.  That part of the Board decision that denied the claim for a disability rating in excess of 50 percent for neurodermatitis disseminata prior to August 30, 2002 and the grant of a disability rating of 20 percent for primary open angle glaucoma were undisturbed.  Thereafter, in August 2013, the Board remanded the claims for additional development consistent with the terms of the Joint Motion.

The Veteran testified at a Central Office hearing in October 1993.  The transcript is associated with the claims file.  In March 1998 the Veteran indicated that he wanted a hearing before a member of the Board in Washington, D.C.  Thereafter, in June 1998 the Veteran testified at a Central Office hearing before the same Veterans Law Judge who presided over the October 1993 hearing.  The transcript is associated with the claims file.  

The Veteran testified at a Central Office hearing in November 2004 and the transcript is associated with the claims file.  The Veterans Law Judge who conducted the hearing retired.  In August 2006 the Veteran was informed of the opportunity to appear for another hearing before the Veterans Law Judge who would ultimately decide this case.  The Veteran responded that he did not want to appear for another hearing.  

The issue of entitlement to service connection for hepatitis, which has been previously denied, has been raised by the record in statements received in January 2004.  It is unclear whether the Veteran seeks entitlement to service connection for hepatitis as due to service or due to VA medical treatment (38 U.S.C.A. § 1151).  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial disability rating in excess of 10 percent for service-connected fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDING OF FACT

During the period on appeal the Veteran's service-connected neurodermatitis disseminata has been manifested primarily by itching and flaking and color changes, primarily on his upper and lower extremities without evidence of constitutional symptoms; disfigurement; limitation of function of any affected part; or deep, unstable, or painful scars.


CONCLUSION OF LAW

The criteria have not been met for a disability rating in excess of 60 percent for neurodermatitis disseminata for the period beginning August 30, 2002.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7 (2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2001, 2008, 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was already decided and appealed prior to the enactment of the current section 5103(a) requirements in 2000.  Nevertheless, the Board finds that over the length of the appeal the Veteran was afforded content complying notice and proper subsequent VA process.  Appropriate notice regarding the claim for a higher evaluation was provided in April 2007 and the claim has been readjudicated, most recently in a November 2014 supplemental statement of the case.  

The Board finds that all necessary development has been accomplished.  The RO has obtained VA treatment records and adequately identified, relevant, private treatment records.  The Veteran was afforded VA medical examinations, most recently in November 2013, and an addendum regarding the medical opinion dated in May 2014 has been associated with the claims file.

In July 2015 statement the Veteran's representative argues that the November 2013 skin examination and subsequent addendum are insufficient and do not comply with the Board's August 2013 remand.  Specifically, the Veteran's representative argues that in November 2013 the examiner did not address whether the Veteran had any palpable tissue loss, gross deformity or distortion of any features, or any of the 8 characteristics of disfigurement.  It was further argued that the examiner did not address whether the condition required the use of systemic medications and whether it impacted the Veteran's ability to work.  It was also argued that the examiner did not render an opinion regarding the severity of the Veteran's condition for the entire period on appeal.  The representative argues that the February 2014 addendum is inadequate because it did not provide rationale for finding that the Veteran's condition was only mild in severity and because the examiner noted that the Veteran did not need systemic therapies even though earlier treatment records showed systemic therapies.  Last, the Veteran's representative argued that the examiner's report that the Veteran did not have any visible or palpable tissue loss, gross deformity or distortion, or any of the 8 characteristics of disfigurement was insufficient because it failed to provide an opinion regarding whether the scars (in combination) met any of the criteria for disfigurement.

The August 2013 Board remand specifically sought the current severity of the Veteran's skin disability and asked for a comment upon the use of systemic therapy over the prior 12 months.  In November 2013 the examiner reported that the Veteran's condition had not been treated with oral or topical medications in the prior 12 months.  Thereafter, in February 2014, the examiner clarified that the Veteran's skin disability did not require the use of systemic therapy in response to a question regarding the prior 12 months.  

The remand requested that the examiner comment upon whether there was visible or palpable tissue loss, gross deformity or distortion of any features or paired features, or any of the 8 characteristics of disfigurement with regard to the Veteran's head, face, and neck.  The examiner responded in the negative in the February 2014 addendum.

Lastly, in the November 2013 examination report the examiner commented that the Veteran's skin disability did not impact the Veteran's ability to work.

As such, the Board finds the examination report, when considered with the subsequent addendum, to be adequate.  Therefore, there has been substantial compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141 (1999).  

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that the rating for his service-connected neurodermatitis disseminata after August 30, 2002, does not adequately reflect the level of impairment caused by the disorder.  Therefore, he maintains that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Veteran's neurodermatitis disseminata is rated by analogy to eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806.  During the course of this appeal, there have been three revisions of the VA Rating Schedule with respect to rating skin disorders.

Prior to August 30, 2002, a 50 percent schedular rating was warranted for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if that disorder was exceptionally repugnant.  That was the highest schedular rating available for eczema at that time.  38 C.F.R. § 4.118, Diagnostic Code 7806 (1992).  

Additional changes to the rating schedule that became effective August 30, 2002.  

Under the revised regulations, a 60 percent rating is warranted for dermatitis or eczema when more than 40 percent of the entire body or more than 40 percent of the exposed areas affected, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Under the revised regulations, the Veteran's eczema may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or as scars not affecting the head face or neck (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  38 C.F.R. § 4.118.  

Under Diagnostic Code 7800 effective August 2002, an 80 percent rating would be warranted for visible tissue loss and either gross distortion or asymmetry of three or more features of paired set of features, (nose, chin, forehead, eyes (including eyelids), ear (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

The "characteristics of disfigurement" include a scar of 5 or more inches (13 or more cm.) in length, a scar of at least one-quarter inch (0.6 cm.) wide at its widest part, surface contour of the scar elevated or depressed on palpation, a scar adherent to underlying tissue, skin hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under the revised regulations, 38 C.F.R. § 4.118, Diagnostic Code 7801 applies to scars (other than those involving the head, face, or neck) that are deep or that cause limited motion.  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (2002).  

A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (2).  

A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).  A 10 percent rating is also warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Under Diagnostic Code 7800, an 80 percent rating would be warranted for visible tissue loss and either gross distortion or asymmetry of three or more features of paired set of features, (nose, chin, forehead, eyes (including eyelids), ear (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  

The "characteristics of disfigurement" include a scar of 5 or more inches (13 or more cm.) in length, a scar of at least one-quarter inch (0.6 cm.) wide at its widest part, surface contour of the scar elevated or depressed on palpation, a scar adherent to underlying tissue, skin hypo- or hyper- pigmented in an area exceeding six square inches (39 sq. cm.), skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.), and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

In 2008, 38 C.F.R. § 4.118 was amended again.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The regulatory changes apply to applications received by VA on or after October 23, 2008, or if the veteran request review under the revised rating criteria.  The Veteran's claim for benefits was clearly received by VA prior to that date.  Although he did not explicitly request review under the revised diagnostic criteria, he did request a review of his disability rating when he appealed the denial of a claim for increase.  The Board has an independent obligation to consider all "potentially applicable" provisions of law and regulation and to apply the diagnostic criteria in a manner that maximizes benefits.  Schafrath v. Derwinski, 1 Vet. App. 589(1991); Bradley v. Peake, 22 Vet. App. 280 (2008).  Thus, the Board has considered the revised criteria.  

Pertinent to this appeal, the changes added new notes (4) and (5) to Diagnostic Code 7800.  Under note (4): Separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic code(s) and apply 38 C.F.R. § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Under note (5): The characteristic(s) of disfigurement may be caused by one scar or by multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation. 

During the Veteran's August 2002 VA examination, it was noted that the Veteran's skin disease had been chronic with exacerbations, sometimes requiring hospitalization.  It was noted that it was not in remission and that in the past, he had required the use of systemic steroids.  At the time of the examination, he was taking a series of multivitamins and using topical medication composed of 325 mg. of acetylsalicylic acid and ethanol.  He complained of chronic pruritis and intermittent pain.  On examination, there was hyperpigmentation on the forehead and cheeks, as well as fine scars on the cheeks.  On the neck, there was some poikiloderma and lichenfication.  On the upper back, chest, and abdomen, there were hyperpigmented and lichenfied plaques.  On the right arm, there were several hypopigmented papules and some hypopigmented macules.  On the left arm, there were 10 hypopigmented papules and some hypopigmented macules.  Both hands showed hypo and hyperpigmentation and chronic lichenfication.  On the right thigh, there were 19 hypopigmented papules, and on the left thigh, there were 9 hypopigmented papules.  On the right leg, there were three hypopigmented patches.  The relevant diagnosis was severe chronic recurrent atopic dermatitis and concurrent neurodermatitis with hypopigmented nodules and scars, predominantly on the arms and legs.  

The Veteran was again examined by VA in December 2002.  The review of the claims file was done in front of the Veteran.  The Veteran used only topical agents because the corticosteroids or other immunosuppressing drugs caused a number of unacceptable complications.  He had not recently had any intensive light therapy, UVB, PUVA or electron beam.  He used topical therapy primarily with nonprescription agents two to four times daily.  The Veteran was noted to have chronic itching, skin discoloration, and multiple sites of prurigo nodularis, most obvious on the arms and legs.  On examination, the examiner noted that the Veteran's "extensive" disease covered approximately 70 percent of the body.  The exposed areas, identified as the head, face and neck, had primarily color changes, with no evidence of scarring.  The backs of the hands were affected both by hypopigmentation and hyperpigmentation, as well as excoriation and nodules.  There were areas of prurigo nodularis, manifested by hypopigmented lesions, measuring one to 2 cm by one cm, primarily on the extensor surfaces of the Veteran's arms and legs.  As indicated in color photographs submitted previously, the Veteran had approximately ten hypopigmented lesions on the extensor surfaces of each arm, two lesions on the anterior shoulder, and ten to twelve lesions on each leg.  Lesions were most prominent on the right lower leg, where there was edema.  The Veteran had male pattern alopecia but no acne, cysts, scarring alopecia, alopecia areate, or hyperhidrosis.  In rendering a diagnosis, the examiner noted a history of long term topical and oral corticosteroid treatment.  The examiner indicated that, at the time of the examination, the Veteran was working; however, he had to work in a relatively chemical-free environment and itching and open skin lesions detract from him being able to perform work requiring persistent high levels of concentration.

As to the Veteran's involvement of the head, face, and neck, the examiner noted cosmetic disfigurement due to color changes, without tissue loss or cicatrization.  While noting the Veteran's perception that his skin changes made him disfigured, the examiner found that the Veteran's chronic changes did not render him socially unacceptable when wearing of long-sleeve shirts and long pants.  The examiner concluded that the Veteran's head, neck, and face changes were not repugnant.

In December 2003, the RO increased the Veteran's evaluation to 60 percent, effective August 30, 2002.  That was the effective date of new rating criteria allowing for a 60 percent evaluation for eczematous diseases.

During his November 2004 Board hearing, the Veteran described continued swelling and flaking of his skin disorder.  He also noted that it was necessary for him to wear long-sleeved shirts due to the look of his skin.

In March 2008, the Veteran reported that he was employed part-time, so he could attend medical appointments.  He stated that he was constantly medicating his skin to keep it from becoming scaly and cracked.  He also stated that he was unable to work in a moist environment and that he had to wear a long sleeve shirt and pants to keep his skin dry.  He noted that he also had to work in a chemical-free environment, because chemicals irritated his skin.  Therefore, he concluded that his service-connected skin disorder markedly interfered with his work and that an extraschedular evaluation was warranted.  

In January 2009, the RO submitted the Veteran's case to the Director of the VA Compensation and Pension Service (Director)for consideration of an extraschedular rating  for the Veteran's service-connected neurodermatitis disseminata.  38 C.F.R. § 3.321(b)(1).  In April 2009, following a review of the record, the Director found that no exceptional or unusual disability pattern had been demonstrated which rendered application of the regular rating criteria impractical.  The Director acknowledged that the Veteran had an extensive and persistently symptomatic skin disease which was obviously severe but that its symptomatology was wholly contemplated by the schedular criteria in the pre-August 2002, as well as the current version of Diagnostic Code 7806.  The Director noted that the high percentage of body area affected and the persistence and severity of the skin symptomatology, as demonstrated by the evidence, was consistent with the criteria for the 60 percent evaluation - more than 40 percent of the body affected - under the current version of Diagnostic Code 7806 and the 50 percent evaluation - extensive exfoliation or crusting - under the former rating criteria.  Thus, the Director concluded that in the absence of a disability picture that is outside of the regular rating criteria, the assignment of an extraschedular consideration was prohibited.  Accordingly, he denied entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  

During a September 2009 VA orthopedic examination, it was noted that the Veteran had multiple cutaneous areas of hypopigmentation over his right lower extremity.

Pursuant to the most recent Board remand, the Veteran was afforded a VA medical examination in November 2013.  The Veteran was diagnosed with neurodermatitis disseminata.  The Veteran did not have any scarring or disfigurement of the head, face, or neck.  He did not have any benign or malignant skin neoplasms.  He did not have any systemic manifestations due to any skin diseases.  He had not been treated with oral or topical medication in the prior 12 months for any skin condition.  He had not had any treatments or procedures other than systemic or topical medications in the prior 12 months for exfoliative dermatitis or papulosquamous disorders.  The Veteran had not had any debilitating or non-debilitating episodes of urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis in the prior 12 months.  Physical examination revealed 20 to 40 percent of the total body and 5 to 20 percent of the exposed area of the body was affected by dermatitis.  The examiner noted that the Veteran's skin conditions did not impact his ability to work.

In February 2014 the examiner reported that the current severity of the Veteran's neurodermatitis disseminata was mild.  The Veteran did not have any symptoms attributable to the Veteran's skin disability, only scattered, barely visible, well healed macular circular (0.5 x 0.5 cm), non-tender, non-infected scars on the upper and lower extremitis.  The total area affected was 5 to 20 percent and the exposed area affected was 5 to 20 percent.  The Veteran's head, face, and neck did not have visible or palpable tissue loss, gross deformity or distortion of any features or paired features, or any of the 8 characteristics of disfigurement.  The Veteran's skin disability did not require the use of systemic therapy.  

In May 2014, the examiner provided an addendum.  The examiner asked that the correct response for area of the body affected was 20 to 40 percent of the total body and 5 to 20 percent of the exposed area.  

The Board finds that entitlement to an evaluation in excess of 60 percent disabling, for the period beginning August 30, 2002, is not warranted.  Under the regulations in effect prior to August 2002, a maximum evaluation of 50 percent disabling was available.  As such, entitlement to a higher evaluation considering the regulations in effect prior to August 2002, is not warranted.  

The Board also finds that an increased rating is not warranted under the rating criteria is effect from August 2002 or October 2008.  

Even if scars were considered the predominant disability, the Veteran's scars are widely scattered; none have been described as deep.  Consideration of the scars as superficial and covering more than 144 square inches of the body would only accrue an evaluation of 10 percent disabling.  Even if a 10 percent rating were assigned for each lower extremity and the anterior and posterior surfaces of the trunk, those ratings, when combined would not exceed the 60 percent disability rating in effect under 38 C.F.R. § 4.118, Diagnostic Code 7806.  38 C.F.R. § 4.25.

The evidence, such as the reports of the Veteran's VA skin examinations, shows that the neurodermatitis disseminata primarily affects the Veteran's upper and lower extremities.  On the Veteran's face and neck, it is manifested primarily by color changes, fine scars on the cheeks, and poikiloderma and lichenfication on the neck.  However, there is no evidence of tissue loss or cicatrization, gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or six or more characteristics of disfigurement.  The December 2002 examination included the examiner's observation that there was cosmetic disfigurement of the face due to color changes, but the changes were not repugnant.  The examiner noted in February 2014 that the Veteran's head, face, and neck did not have visible or palpable tissue loss, gross deformity or distortion of any features or paired sets of features, or any other 8 characteristics of disfigurement such that an 80 percent rating would be warranted under Diagnostic Code 7800.  As such, the Veteran does not meet the criteria for a rating in excess of 60 percent when rating his neurodermatitis disseminata as facial scars.

The evidence, such as the VA examinations show that the skin condition is also manifested by skin discoloration and chronic itching.  There is no evidence that the scars are unstable or that they cause limitation of function of any affected part.  

As such, entitlement to an evaluation in excess of 60 percent disabling for neurodermatitis disseminata, on a schedular basis, is denied.

Absent a schedular basis for a rating in excess of 60 percent, the Board will again consider an extraschedular rating for the Veteran's neurodermatitis disseminata, effective August 30, 2002.  

As discussed in a prior Board decision, in September 2010, the representative reported that the RO had not complied with the Board's March 2007 remand order to provide the Veteran with notice that is compliant with the current requirements as to what information and evidence is needed to support extra-schedular consideration for an increased disability rating for the Veteran's service-connected neurodermatitis disseminata under 38 C.F.R. § 3.321(b).  The representative argued that the failure to do so had resulted in prejudice to the Veteran, because it had deprived the Veteran of the opportunity to present such evidence prior to consideration by the Director of the VA Compensation and Pension Service.  Therefore, the representative suggested that further development be performed to correct that omission.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In April 2007, the RO notified the Veteran that in rare cases, it could assign a disability level other than the levels found in the rating schedule for a specific condition, if the impairment was not adequately covered by the schedule (i.e., an extraschedular rating).  The RO informed the Veteran that it considered evidence of the following in determining the disability rating:  1) The nature and symptoms of the condition; 2) the severity and duration of the symptoms; and 3) the impact of the condition and symptoms on employment.  The RO noted that examples of such evidence included information about ongoing treatment records, including VA and other Federal sources; recent Social Security determinations; statements from employers as to job performance, lost time, or other information regarding how his disability affected his ability to work, and statements discussing his disability symptoms from people who had witnessed how they affected him.  While the RO's April 2007 letter did not specifically cite 38 C.F.R. § 3.321(b), it substantially complied with the directives in the Board's March 2007 Remand.  Despite that letter, however, the Veteran did not supply evidence from his employer, former employers, or other sources to corroborate his testimony that he left any of his jobs due his service-connected skin disability.  

In addition, it is incongruous for the representative to suggest that neither he nor the Veteran were familiar with criteria set forth in 38 C.F.R. § 3.321(b)(1) or with the evidence necessary to support such a claim.  The representative has repeatedly cited that regulation in correspondence with VA, such as in the June 2006 Joint Motion for Remand, in a January 2007 appellant's brief, and in an April 2008 letter to the RO.  In a March 2008 declaration, the Veteran suggested that his skin disorder caused him to have many doctor's appointments and precluded him from working in a moist environment or an environment where chemicals were present.  Therefore, it was his belief that his skin condition markedly interfered with his ability to work and as such, he should be entitled to a higher disability rating on an extraschedular basis.  Such allegations closely correspond to the criteria for an extraschedular rating set forth in 38 C.F.R. § 3.321, and strongly suggest that the Veteran and his representative were well-aware of such criteria.  

In light of the foregoing discussion, the Board finds the representative's argument with respect to a Stegall violation to be without merit.  

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In April 2009, the Director of Compensation and Pension determined that extraschedular consideration was not warranted as the Veteran's skin disorder is not so unusual or exceptional as to render the use of the regular schedular standard impractical.  After a referral has been made and the Director of the Compensation and Pension Service has made a determination regarding entitlement to an extraschedular rating, the Board has jurisdiction to review that determination on a de novo basis.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009). 

The Veteran has asserted that his skin disability caused marked interference with employment because he worked part-time to accommodate medical appointments, had to work in a chemical-free environment and wore long pant and long sleeve shirts to protect his skin while working.  He also says he is disfigured.  

The rating criteria for skin and scar disabilities contemplate scar pain, stability, size, location, limitation of motion, and whether any scar is deep, adheres to underlying tissue, or is superficial.  The rating criteria specifically considers disfigurement of the head, face and neck.  The discussion above reflects that the symptoms of the Veteran's skin disability are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun, 22 Vet. App. at 111.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. 


ORDER

Entitlement to a disability rating in excess of 60 percent for service-connected neurodermatitis disseminata for the period subsequent to August 30, 2002.


REMAND

In August 2013 the Board remanded the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for service-connected fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease for the Veteran to be afforded a VA medical examination consistent with the March 2007 Joint Motion for Remand.  

Subsequently, the Veteran was afforded VA medical examinations in November 2013.  The examiner rendered the opinion that the Veteran's right ankle condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The ankle condition was due to degenerative changes.  Hallux valgus and pes planus were noted to usually be due to improper fitting shoes.  None of the conditions were due to the service connected fascial defect of the right lower extremity.  

In February 2014 the examiner noted that no diagnosis was related to the Veteran's service-connected fascial defect and anterior medial scar of right lower extremity with DJD, to include diagnosis related to the right ankle.  All symptomatology related to fascial defect and anterior medial scar of the right lower extremity with DJD and right ankle include: less movement, right knee; weakened movement, right knee; pain on movement, right knee; loss of strength 4/5 upon flexion and extension, right knee; less movement, right ankle; pain on movement, right ankle; weaken movement, right ankle; and loss of strength 4/5 right ankle.  Hallux valgus and right pes planus are not part and parcel to service connected disability.  Pes planus is due to fallen arches and hallux valgus is most often due to osteoarthritis, inherited, or wearing too tight shoes.  The scar was due to injury.  

Although the examiner provided opinions regarding whether the Veteran's right ankle disability, hallux valgus, and pes planus were related to or part and parcel to the service connected disability, the examiner did not render an opinion regarding whether these identified disabilities were aggravated by the Veteran's service connected disability.  As such, the Board finds that the examination is inadequate.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the issue must remanded for the Veteran to be afforded another VA medical examination.

The Board must confer consideration of the issue of entitlement to a TDIU as that claim may be impacted by the outcome of the claim of entitlement to an initial disability rating in excess of 10 percent for service-connected fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Since the claims file is being returned it should be updated to include VA treatment records compiled since November 2014.  See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Take all appropriate action to obtain and associate with the claims file all VA medical records regarding the Veteran dated since November 2014.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for a VA examination for the service-connected fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease.  The claims file should be provided to the examiner for review in connection with the examination.  

Provide a diagnosis for each disability related to the Veteran's service-connected fascial defect and anterior medial scar of the right lower extremity with degenerative joint disease, to include any diagnosis related to the right ankle, and indicate what symptomatology is related to what disability.  The examiner must indicate whether the diagnoses of hallux valgus and right pes planus are at least as likely as not due to or permanently aggravated by the service-connected disability.  

The examiner must comment upon the functional impairment caused by the Veteran's disability.  The examiner must provide an opinion as to whether pain could significantly limit functional ability during flare-ups or on repeated use over a period of time, and an estimate of such functional impairment in terms of additional range of motion loss.  

Indicate whether the Veteran's service-connected disability affects a muscle group and identify which muscle groups, if any, are affected.  Note whether the overall degree of injury to each muscle group would be considered slight, moderate, moderately severe, or severe.  In so doing, state whether or not any cardinal signs and symptoms of a muscle disability is shown, including loss of power, weakness, lowered threshold of fatigue, fatigue, pain, impairment of coordination, and uncertainty of movement.  

The examiner must also describe the manifestations of the Veteran's scar.

Provide a complete rationale for any opinion expressed.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


